Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-10 are pending.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rockziegel et al. (2019/0256027).
As per claims 1 and 6, Rockziegel et al. discloses a pedestrian protection apparatus which includes an active sensor configured to sense a forward obstacle of a vehicle (see at least paragraphs 0027, 0079, 0083 and 0088); a passive sensor configured to sense a collision of the vehicle (see at least paragraphs 0007, 0029, 0037, 0054-0064 and 0082); a storage unit configured to store a collision threshold value 
As per claim 2, Rockziegel et al. discloses that the active sensor comprises any one or more of a camera and a radar (see at least paragraphs 0027, 0079, 0083 and 0088). 
As per claim 3, Rockziegel et al. discloses that the passive sensor comprises any one or more of an acceleration sensor and a pressure sensor (see at least paragraphs 0007, 0029, 0054-0064). 
As per claim 5, Rockziegel et al. discloses that the control unit adjusts the collision threshold value such that the time to operate the protection module driving unit is advanced according to the protection subject (see at least paragraphs –37, --42-44, 0081 and 0085).
With respect to claims 7, 9 and 10, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rockziegel et al. (2019/0256027) as applied to the claims above, and further in view of Mizoo et al. (2020/0023884).
 Rockziegel et al. disclose the claimed invention above except for the determination of whether the vehicle is likely to collide with the protection subject, based on the sensing result of the active sensor, a longitudinal relative distance, a longitudinal collision time, a longitudinal relative velocity and a lateral relative distance.  However, such limitation is old and well known at the time the invention was made and suggested in at least paragraphs 0058-0065 of the Mizoo et al. reference.  It would have been obvious that such active and passive sensors of the Rockziegel et al. do obtain such variables for the collision calculation.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Malkes et al. (11,250,699), Nilsson et al. (2014/0000974), Ewert et al. (2016/0152208), Foltin (2018/0178745), Ewert (2019/0179323) and Umerzawa et al. (2020/0062202). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
February 25, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661